Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Change in Control Severance Agreement (this “Agreement”), effective as
of December 12, 2008 is between Synovis Life Technologies, Inc., a Minnesota
corporation ( “Parent Corporation”), on its behalf and on behalf of all of its
Affiliates (collectively, and if the context requires, each individually,
referred to herein as the “Company”), located at 2575 University Avenue W., St.
Paul, Minnesota 55114 and                     , an individual residing at
                                                                          
                                                (the “Executive”).
     A. The Executive is currently employed by the Company in an executive or
senior management position.
     B. The Board considers the operation of the Company to be of critical
importance to the Parent Corporation and therefore the establishment and
maintenance of a sound and vital management team of the Company is essential to
protecting and enhancing the best interests of the Parent Corporation and its
shareholders.
     C. In this connection, the Board recognizes that the possibility of a
Change in Control may arise and that such possibility and the uncertainty and
questions which such transaction may raise among key management personnel of the
Company and its subsidiaries could result in the departure or distraction of
such management personnel to the detriment of the Parent Corporation and its
shareholders.
     D. The Board has determined that appropriate steps should be taken to
minimize the risk that Company executive management will depart prior to a
Change in Control, thereby leaving the Company without adequate executive
management personnel during such a critical period, and to reinforce and
encourage the continued attention and dedication of members of the Company’s
executive management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.
     E. The Board recognizes that continuance of the Executive’s position with
the Company involves a substantial commitment to the Company in terms of the
Executive’s personal life and professional career and the possibility of
foregoing present and future career opportunities, for which the Company
receives substantial benefits.
     F. To induce the Executive to remain in the employ of the Company, this
Agreement, which has been approved by the Board, sets forth the benefits that
the Company agrees will be provided to the Executive in the event of a Change in
Control under the circumstances described below.
     G. The Company and the Executive intend that the benefits provided under
this Agreement will comply, in form and operation, with the requirements of
Section 409A of the Code and this Agreement will be construed and administered
in a manner that is consistent with and gives effect to such intention.

 



--------------------------------------------------------------------------------



 



     H. Certain capitalized terms that are used in this Agreement are defined in
Exhibit A, which is an integral part of this Agreement.
     Accordingly, the Company and the Executive each intending to be legally
bound, agree as follows:
     1. Term of Agreement. This Agreement is effective immediately and will
continue in effect only so long as the Executive remains employed by the
Company. This Agreement will automatically terminate upon the Executive’s
Termination of Employment with the Company, except for a Termination of
Employment contemplated by Section 2, in which case this Agreement will remain
in effect until the date on which the Company’s obligations to the Executive
arising under or in connection with this Agreement have been satisfied in full.
Notwithstanding the foregoing, this Agreement shall terminate immediately (and
no benefit will be payable under this Agreement) in the event, prior to a Change
in Control, and in a transaction that is not a Change in Control, either the
Company ceases to be an Affiliate of the Parent Corporation or sells all or
substantially all of its assets, in one or a series of related transactions, to
any Person other than an Affiliate of the Parent Corporation.
     2. Benefits upon a Change in Control Termination. The Executive will become
entitled to the benefits described in this Section 2 on account of a Termination
of Employment if and only if (i) the Company terminates the Executive’s
employment for any reason other than for Cause, or the Executive terminates the
Executive’s employment with the Company for Good Reason, and (ii) the
Termination of Employment occurs either within the period beginning on the date
of a Change in Control and ending on the last day of the first full calendar
month following the second anniversary date of the Change in Control or prior to
a Change in Control if the Executive’s Termination of Employment was either a
condition of the Change in Control or was at the request or insistence of a
Person related to the Change in Control.
     (a) Cash Payment. The Company will make a lump-sum cash payment to the
Executive in an amount equal to two (2) times the sum of (i) the Executive’s
annual Base Pay, plus (ii) 100% of the Executive’s target bonus established for
the year during which the Change in Control occurs; provided, however, that
notwithstanding the provisions of the previous sentence, if the Executive’s
Termination of Employment is pursuant to Appendix A, paragraph 12(h), the
lump-sum cash payment will be equal to one (1) times the sum of (i) the
Executive’s annual Base Pay, plus (ii) 100% of the Executive’s target bonus
established for the year during which the Change in Control occurs. As a
condition to receiving such payment, the Executive must execute and deliver, no
later than five (5) days after the maximum review period that applies to the
Executive at the Termination Date under applicable employment law, and not
subsequently rescind, a release of claims under applicable employment laws. Such
release will be provided to the Executive by the Company within five (5) days of
the Executive’s Date of Termination, and will be substantially in the form
attached hereto as Exhibit B, with only such changes as may be necessary to
conform to subsequent changes in applicable employment laws. Payments under this
Section 2(a) will be paid within ten (10) of the later of the date that the
Executive’s rights to rescind such release expire under applicable employment
laws, or, if applicable, the date provided in Section 2(f).

2



--------------------------------------------------------------------------------



 



     (b) Definitions. For purposes of this section, the “Continuation Period” is
the period beginning on the Executive’s Date of Termination and ending on (x)
the last day of the 24th month that begins after the Executive’s Date of
Termination or, if earlier, (y) the date after the Executive’s Date of
Termination on which the Executive first becomes eligible to participate as an
employee in a plan of another employer providing group health and dental
benefits to the Executive and the Executive’s eligible family members and
dependents, which plan does not contain any exclusion or limitation with respect
to any pre-existing condition of the Executive or any eligible family member or
dependent who would otherwise be covered under the Company’s plan but for this
clause (y).
     (c) Group Health Plans. If the Executive elects COBRA coverage under the
Company’s group health and/or dental plans, then for each month of the
Continuation Period, the Company will pay the Executive an amount equal to the
excess of (i) the portion of the monthly cost for the Executive’s coverage under
the Company’s group health and/or dental plans that was borne by the Company
immediately prior to the Executive’s Termination of Employment or, if greater,
immediately prior to the Change in Control (subject to the rule for coverage
changes discussed below) over (ii) the portion of the monthly cost for the
Executive’s coverage under the Company’s group health and/or dental plans that
is borne by the Company during the Continuation Period. The Executive’s coverage
will be deemed to include any Company contribution to a Health Savings Account
(or similar arrangement) for the Executive. If the level of the Executive’s
coverage changes during the Continuation Period, as, for example, from single to
family coverage or to no coverage, the amount which the Company shall pay will
be determined as if the new coverage level had been the level of coverage in
effect immediately prior to the Termination of Employment or Change in Control,
as the case may be. The Executive shall be entitled to elect health care
continuation coverage under the Company’s group health and/or dental plans for
up to 12 months beyond the end of the 18-month COBRA period if he or she has not
become eligible to participate as an employee in a plan of another employer
providing group health and dental benefits to the Executive and the Executive’s
eligible family members and dependents, which plan does not contain any
exclusion or limitation with respect to any pre-existing condition of the
Executive or any eligible family member or dependent who would otherwise be
covered under the Company’s plan but for this clause. If COBRA continuation
coverage is not available to the Executive during any portion of the
Continuation Period (other than by reason of his or her failure to elect COBRA
continuation coverage or to pay the required premiums for such coverage), the
Company will provide comparable medical benefits pursuant to an alternative
arrangement, such as an individual medical insurance contract, and such
alternative benefits will be treated as part of the Company’s health and/or
dental plan. Any reimbursement made under this Section 2(c) shall be made on or
before the last day of the calendar month following the calendar month in which
any continuation coverage payment was incurred.

3



--------------------------------------------------------------------------------



 



     (d) Life Insurance. In addition, during each month of the Continuation
Period, the Executive shall be entitled to receive life insurance coverage
substantially equivalent to the coverage Executive had on the day immediately
prior to his or her Termination of Employment, including coverage then in effect
for Executive’s spouse and dependents. Executive shall be required to pay no
more for such life insurance than Executive paid as an active employee
immediately before his or her Termination of Employment. In order to continue
life insurance coverage, Executive must timely elect continuation or the
portability option available under the Company’s group life insurance policy or
policies and pay the full premium for such coverage following Termination of
Employment. The Company will reimburse Executive at least monthly for the amount
by which such life insurance premium exceeds the amount Executive paid for such
coverage as an active employee immediately prior to his or her Termination of
Employment
     (e) Tax Gross-Up. To the extent the Executive incurs a tax liability
(including foreign, federal, state and local taxes) in connection with a benefit
provided pursuant to Section 2(c) which the Executive would not have incurred
had the Executive been an active employee of the Company participating in the
Company’s group health and dental plans, the Company will make a payment to the
Executive in an amount equal to such tax liability plus an additional amount
sufficient to permit the Executive to retain a net amount after all taxes equal
to the initial tax liability in connection with the benefit. The payment
pursuant to this Section 2(e) will be made within ten (10) days after the
Executive’s remittal of a written request for payment accompanied by a statement
indicating the basis for and amount of the Executive’s tax liability, but in no
event later than December 31 of the calendar year next following the calendar
year in which the related taxes are remitted to the appropriate taxing
authority.
     (f) Six Month Suspension for Specified Key Employees. Notwithstanding the
foregoing, if, at the time of his or her Termination of Employment, the
Executive is a Specified Employee, then, in addition to the conditions specified
therein, no payment under Section 2(a) shall be made until the first day after
the end of the six (6) month period following the Executive’s Termination of
Employment, or, if earlier, upon the Executive’s death. If any such suspended
payment is not made within ten (10) days of the end of such six month period,
the Company will pay the Executive interest, equal to the applicable Federal
rate (AFR) determined under Code Section 1274(d) in effect for each month, from
the date of Termination of Employment through the date of payment.
     3. Stock Option Acceleration. If a Change in Control occurs, regardless of
whether the acquiring entity or Successor assumes or replaces the stock options
or stock awards granted under any Benefit Plan and then held by the Executive
and regardless of whether the Executive continues to be employed by the Company
after the Change in Control, then all such stock options or stock awards which
are unvested or restricted shall vest and be immediately exercisable in full, or
become unrestricted, as the case may be, as of the date of the Change in Control
and, notwithstanding the provisions of any Benefit Plan, shall, in the case of
options, remain exercisable until two years after the date of the Change in
Control or the date of the Executive’s Termination of Employment with the
Company, whichever is later, but in no event after the expiration date of any
stock option.

4



--------------------------------------------------------------------------------



 



     4. Gross-Up Payments. If the Executive becomes entitled to payments and
benefits following a Change in Control under Section 2 or the vesting of any
stock options accelerate following a Change in Control under Section 3, any
stock option agreement or certificate or otherwise, the Company will cause its
independent auditors promptly to review, at the Company’s sole expense, the
applicability of Code Section 4999 to any payment or distribution of any type by
the Company to or for the Executive’s benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, any stock
option agreement or certificate or otherwise (the “Total Payments”). If the
auditor determines that the Total Payments result in an excise tax imposed on
the Executive by Code Section 4999 or any comparable state or local law (such
excise tax referred to as the “Excise Tax”), the Company will make an additional
cash payment (a “Gross-Up Payment”) to the Executive equal to an amount such
that after payment by the Executive of all the taxes imposed on the Executive,
including any Excise Tax, as a result of the Gross-Up Payment, the Executive
would retain an amount of the Gross-Up Payment equal to the Excise Tax as a
result of the Total Payments. If no determination of the Excise Tax is made by
the Company’s auditors prior to the time the Executive is required to file a tax
return reflecting the Total Payments, the Executive will be entitled to receive
from the Company a Gross-Up Payment calculated on the basis of the Excise Tax
the Executive reported in such tax return. The payment(s) pursuant to this
Section 4 will be made within ten (10) days after the Executive’s remittal of a
written request for payment accompanied by a statement indicating the basis for
and the amount of the Executive’s actual tax liability. If any tax authority
determines that a greater Excise Tax should be imposed upon the Total Payments
than is determined by the Company’s independent auditors or reflected in the
Executive’s tax return pursuant to this Section 4, the Executive will be
entitled to receive from the Company the full Gross-Up Payment calculated on the
basis of the amount of Excise Tax determined to be payable by such tax authority
within ten (10) days after the Executive notifies the Company of such
determination. Notwithstanding the foregoing, reimbursement of the Gross-Up
Payment will be made not later than the end of the calendar year next following
the calendar year in which the Executive remits the related taxes to the
appropriate taxing authority (either directly or through tax withholdings),
provided if an additional Gross-Up Payment is payable following an audit or
litigation and no additional taxes are remitted by the Executive, reimbursement
by the Company shall be made by the end of the calendar year next following the
calendar year in which the audit is completed or there is a final nonappealable
settlement or other resolution of the litigation. Notwithstanding any other
provision of this Section 4, the Company may, in its sole discretion, at anytime
prior to the time the Executive remits the related taxes to the appropriate
taxing authority, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of the Gross-Up Payment and the Executive hereby consents to such
withholding.
     5. Indemnification. Following a Change in Control, the Company will
indemnify and advance expenses to the Executive for damages, costs and expenses
(including, without limitation, judgments, fines, penalties, settlements and
reasonable fees and expenses of the Executive’s counsel) (the “Expenses”)
incurred in connection with all matters, events and transactions relating to the
Executive’s service to or status with the Company or any other corporation,
employee benefit plan or other Person for which the Executive served at the
request of the Company to the extent that the Company would have been required
to do so under applicable law, corporate articles, bylaws or agreements or
instruments of any nature with or covering the Executive, including any
indemnification agreement between Parent Corporation and the Executive, as in
effect immediately prior to the Change in Control and to any further extent as
may be determined or agreed upon following the Change in Control.

5



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
     (a) Successors. The Parent Corporation must seek to have any Successor, by
agreement in form and substance satisfactory to the Executive, assent to the
fulfillment by such Successor of the Company’s obligations under this Agreement.
Failure of the Company to obtain such assent at least three business days prior
to the time a Person becomes a Successor (or where the Parent Corporation does
not have at least three business days’ advance notice that a Person may become a
Successor, within one business day after having notice that such Person may
become or has become a Successor) will constitute Good Reason for termination by
the Executive of the Executive’s employment. The date on which any such
succession becomes effective will be deemed the Date of Termination, and Notice
of Termination will be deemed to have been given on that date. A Successor has
no rights, authority or power with respect to this Agreement prior to a Change
in Control.
     (b) Binding Agreement. This Agreement inures to the benefit of, and is
enforceable by, the Executive, the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive dies while employed by the Company or
while any amount would still be payable to the Executive under this Agreement if
the Executive had continued to live, all such amounts, unless otherwise provided
in this Agreement, will be paid in accordance with the terms of this Agreement
to the Executive’s devisee, legatee or other designee or, if there be no such
designee, to the Executive’s estate.
     (c) No Mitigation. The Executive will not be required to mitigate the
amount of any benefits the Company becomes obligated to provide to the Executive
in connection with this Agreement by seeking other employment or otherwise. The
benefits to be provided to the Executive in connection with this Agreement may
not be reduced, offset or subject to recovery by the Company by any benefits the
Executive may receive from other employment or otherwise.
     (d) No Setoff. The Company has no right to setoff benefits owed to the
Executive under this Agreement against amounts owed or claimed to be owed by the
Executive to the Company under this Agreement or otherwise.
     (e) Taxes. All benefits to be provided to the Executive in connection with
this Agreement will be subject to required withholding of federal, state and
local income, excise and employment-related taxes. The Company’s good faith
determination with respect to its obligation to withhold such taxes relieves it
of any obligation that such amounts should have been paid to the Executive.
     (f) Notices. For the purposes of this Agreement, notices and all other
communications provided for in, or required under, this Agreement must be in
writing and will be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the President), or to such other
address as either party may have furnished to the other in writing in accordance
with these provisions, except that notice of change of address will be effective
only upon receipt.

6



--------------------------------------------------------------------------------



 



     (g) Disputes. If the Executive so elects, any dispute, controversy or claim
arising under or in connection with Sections 2, 3, 4 or 5 after a Change in
Control will be settled exclusively by binding arbitration administered by the
American Arbitration Association in Minneapolis, Minnesota in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect; provided that the Executive may seek specific performance of the
Executive’s right to receive benefits until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. If any dispute, controversy or claim for damages arising under or
in connection with Sections 2, 3, 4 or 5 is settled by arbitration, the Company
will pay, or if elected by the Executive, reimburse, all fees, costs and
expenses incurred by the Executive (including reasonable attorneys’ fees)
related to such arbitration unless the arbitrators decide that the Executive’s
claim was frivolous or advanced by the Executive in bad faith. If the Executive
does not elect arbitration, the Executive may pursue all available legal
remedies. The Company will pay, or if elected by the Executive, reimburse the
Executive for, all fees, costs and expenses incurred by the Executive (including
reasonable attorneys’ fees) in connection with any actual, threatened or
contemplated litigation relating to Sections 2, 3, 4 or 5 to which the Executive
is or reasonably expects to become a party, whether or not initiated by the
Executive, if the Executive is successful in recovering any benefit under
Sections 2, 3,4 or 5 as a result of such action. The Company will not assert in
any dispute or controversy with the Executive arising under or in connection
with this Agreement the Executive’s failure to exhaust administrative remedies.
For purposes of this Section 6(g) only, “reasonable attorneys fees” will be
calculated on an hourly basis by multiplying the attorney’s reasonable hourly
rates by the reasonable amount of time expended in the Executive’s
representation. The “reasonable rate” must take into account the experience and
skill of the attorney(s) representing the Executive and comparative rates of
other attorneys in the relevant legal market with commensurate experience and
skill.
     (h) Effect of Benefits on Other Severance Plans. Unless otherwise agree by
the Company, in the event the Executive receives any payment under the terms of
this Agreement, the Executive will not be eligible to receive benefits under any
other change in control severance pay plan sponsored or maintained by the
Company or agreement to which the Executive is a party.

7



--------------------------------------------------------------------------------



 



     (i) Related Agreements and Other Arrangements. This Agreement, including
Exhibit A attached hereto and incorporated as an integral part of this
Agreement, constitutes the entire agreement of the parties with respect to the
subject matter hereof, and no agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement have
been made by any party which are not expressly set forth in this Agreement. To
the extent that any provision of any Other Arrangement limits, qualifies or is
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such Other Arrangement remains in force, the provision of this
Agreement will control and such provision of such Other Arrangement will be
deemed to have been superseded, and to be of no force or effect, as if such
Other Arrangement had been formally amended to the extent necessary to
accomplish such purpose. Nothing in this Agreement prevents or limits the
Executive’s continuing or future participation in any Other Arrangement for
which the Executive may qualify, and nothing in this Agreement limits or
otherwise affects the rights the Executive may have under any Other Arrangement.
Amounts that are vested benefits or which the Executive is otherwise entitled to
receive under any Other Arrangement at or subsequent to the Date of Termination
will be payable in accordance with such Other Arrangement.
     (j) No Employment or Service Contract. Nothing in this Agreement is
intended to provide the Executive with any right to continue in the employ of
the Company for any period of specific duration or interfere with or otherwise
restrict in any way the Executive’s rights or the rights of the Company.
     (k) Payment; Assignment. Benefits payable under this Agreement will be paid
only from the general assets of the Company. No Person has any right to or
interest in any specific assets of the Company by reason of this Agreement. To
the extent benefits under this Agreement are not paid when due to any
individual, he or she is a general unsecured creditor of the Company with
respect to any amounts due. Benefits payable pursuant to this Agreement and the
right to receive future benefits may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered or subject to any charge.
     (l) Late Payments. Except as provided under Section 2(f), benefits not paid
under this Agreement when due will accrue interest at the rate of 12% per year,
or, if lesser, the maximum rate permitted under applicable law. Such interest
shall be paid on the 5th day of the month next following the month during which
such interest accrued.
     (m) Survival. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company or termination of
this Agreement, as the case may be, will survive termination of the Executive’s
employment with the Company or termination of this Agreement, as the case may
be, and will remain in full force and effect according to their terms.
     (n) Amendments; Waivers. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by the Executive and a duly authorized officer of the
Company. No waiver by any party to this Agreement at any time of any breach by
another party to this Agreement, or of compliance with any condition or
provision of this Agreement to be performed by such party, will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     (o) Governing Law. This Agreement and the legal relations among the parties
as to all matters, including, without limitation, matters of validity,
interpretation, construction, performance and remedies, will be governed by and
construed exclusively in accordance with the internal laws of the State of
Minnesota (without regard to the conflict of laws principles of any
jurisdiction).

8



--------------------------------------------------------------------------------



 



     (p) Further Assurances. The parties to this Agreement agree to perform, or
cause to be performed, such further acts and deeds and to execute and deliver or
cause to be executed and delivered, such additional or supplemental documents or
instruments as may be reasonably required by the other party to carry into
effect the intent and purpose of this Agreement.
     (q) Interpretation. The invalidity or unenforceability of all or any part
of any provision of this Agreement will not affect the validity or
enforceability of the remainder of such provision or of any other provision of
this Agreement, which will remain in full force and effect.
     (r) Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.
     (s) Severability and Judicial Modification. If any portion of this
Agreement is adjudicated to be invalid or unenforceable, then a court of
competent jurisdiction shall amend, modify or delete that portion thus
adjudicated invalid or unenforceable. If any portion is deemed unenforceable by
virtue of its scope or limitation, the Company and the Executive agree that a
court of competent jurisdiction shall modify such provision to make it
enforceable to the fullest extent permitted by Minnesota law.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement effective as of the date first above written.

                  COMPANY           EXECUTIVE
 
               
By:
                             
 
  Name:           [Name of Executive]
 
  Title:          

9



--------------------------------------------------------------------------------



 



Exhibit A
DEFINITIONS
     For purposes of the Agreement, the following terms will have the meaning
set forth below in this Exhibit A unless the context clearly requires otherwise.
Terms defined elsewhere in the Agreement will have the same meaning throughout
the Agreement.
     1. “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, namely (i) any
corporation at least eighty percent (80%) of whose outstanding securities
ordinarily having the right to vote at elections of directors is owned directly
or indirectly by the Parent Corporation or (ii) any other form of business
entity in which the Parent Corporation, directly or indirectly, owns eighty
percent (80%) or more of the controlling interests in such entity.
     2. “Base Pay” means the Executive’s annual base salary from the Company at
the rate in effect immediately prior to a Change in Control or at the time
Notice of Termination is given, whichever is greater. Base Pay includes only
regular cash salary and is determined before any reduction for deferrals
pursuant to any nonqualified deferred compensation plan or arrangement,
qualified cash or deferred arrangement or cafeteria plan.
     3. “Benefit Plan” means any
     (a) employee benefit plan as defined in Section 3(3) of ERISA;
     (b) cafeteria plan described in Code Section 125;
     (c) plan, policy or practice providing for paid vacation, other paid time
off or short-or long-term profit sharing, bonus or incentive payments or
perquisites; or
     (d) stock option, stock purchase, restricted stock, phantom stock, stock
appreciation right or other equity-based compensation plan with respect to the
securities of any Affiliate
that is sponsored, maintained or contributed to by the Parent Corporation or the
Company for the benefit of employees (and/or their families and dependents)
generally or the Executive in particular (and/or the Executive’s family and
dependents).
     4. “Board” means the board of directors of the Parent Corporation duly
qualified and acting at the time in question. On and after the date of a Change
in Control, any duty of the Board in connection with this Agreement is
nondelegable and any attempt by the Board to delegate any such duty is
ineffective.
     5. “Cause” means:
     (a) the Executive’s gross misconduct that is materially and demonstrably
injurious to the Company;

A-1



--------------------------------------------------------------------------------



 



     (b) the Executive’s willful and continued failure to perform substantially
the Executive’s duties with the Company (other than any such failure
(i) resulting from the Executive’s death or incapacity due to bodily injury or
physical or mental illness or (ii) relating to changes in the Executive’s duties
after a Change in Control that constitute Good Reason) after a written demand
for substantial performance is delivered to the Executive by the chair of the
Board which specifically identifies the manner in which the Executive has not
substantially performed the Executive’s duties and provides for a reasonable
period of time within which the Executive may take corrective actions; or
     (c) the Executive’s conviction (including a plea of nolo contendere) of
willfully engaging in illegal conduct constituting a felony or gross misdemeanor
under federal or state law which is materially and demonstrably injurious to the
Company or which impairs the Executive’s ability to perform substantially the
Executive’s duties for the Company.
     An act or failure to act will be considered “gross or willful” for this
purpose only if done, or omitted to be done, by the Executive in bad faith and
without reasonable belief that it was in, or not opposed to, the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board (or a committee thereof) or based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. It is also expressly understood that the Executive’s attention
to matters not directly related to the business of the Company will not provide
a basis for termination for Cause so long as the Board did not expressly
disapprove in writing of the Executive’s engagement in such activities either
before or within a reasonable period of time after the Board knew or could
reasonably have known that the Executive engaged in those activities.
Notwithstanding the foregoing, the Executive may not be terminated for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive was guilty of
the conduct set forth above in clauses (a), (b) or (c) of this definition and
specifying the particulars thereof in detail.
     6. “Change in Control” shall mean that the events set forth in any one of
the following paragraphs shall have occurred:
     (i) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Parent Corporation (in one transaction or
in a series of related transactions) to a person or entity that is not
controlled by the Parent Corporation;
     (ii) the approval by the shareholders of the Parent Corporation of any plan
or proposal for the liquidation or dissolution of the Parent Corporation;

A-2



--------------------------------------------------------------------------------



 



     (iii) a merger or consolidation to which the Parent Corporation is a party
if the shareholders of the Parent Corporation immediately prior to effective
date of such merger or consolidation have “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), immediately following the effective date of
such merger or consolidation, of securities of the surviving corporation
representing (A) more than 50%, but not more than 80%, of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors, unless such merger or
consolidation has been approved in advance by the Incumbent Directors (as
defined below), or (B) 50% or less of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors (regardless of any approval by the Incumbent Directors);
     (iv) any person becomes after the effective date of the Plan the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of (A) 20% or more, but not 50% or more, of the combined voting
power of the Parent Corporation’s outstanding securities ordinarily having the
right to vote at elections of directors, unless the transaction resulting in
such ownership has been approved in advance by the Incumbent Directors, or
(B) 50% or more of the combined voting power of the Parent Corporation’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Incumbent Directors);
     (v) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or
     (vi) any other change in control of the Parent Corporation of a nature that
would be required to be reported pursuant to Section 13 or 15(d) of the Exchange
Act, whether or not the Parent Corporation is then subject to such reporting
requirements.
     For purposes of this definition, “Incumbent Directors” of the Parent
Corporation will mean any individuals who are members of the Board on the date
of this Agreement and any individual who subsequently becomes a member of the
Board whose election, or nomination for election by the Parent Corporation’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors (either by specific vote or by approval of the Parent Corporation’s
proxy statement in which such individual is named as a nominee for director
without objection to such nomination).
     7. “Code” means the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, rulings and authoritative
interpretations issued thereunder). Any reference to a specific provision of the
Code includes a reference to such provision as it may be amended from time to
time and to any successor provision.
     8. “Company” means the Parent Corporation and any Affiliate.

A-3



--------------------------------------------------------------------------------



 



     9. “Date of Termination” following a Change in Control (or prior to a
Change in Control if the Executive’s termination was either a condition of the
Change in Control or was at the request or insistence of any Person related to
the Change in Control) means:
     (a) if the Executive’s employment is to be terminated by the Executive, the
date specified in the Notice of Termination which in no event may be a date more
than 15 days after the date on which Notice of Termination is given unless the
Company agrees in writing to a later date;
     (b) if the Executive’s employment is to be terminated by the Company for
Cause, the date specified in the Notice of Termination; or
     (c) if the Executive’s employment is terminated by reason of the
Executive’s death, the date of the Executive’s death; or
     (d) if the Executive’s employment is to be terminated by the Company for
any reason other than Cause or the Executive’s death, the date specified in the
Notice of Termination, which in no event may be a date earlier than 15 days
after the date on which a Notice of Termination is given, unless the Executive
expressly agrees in writing to an earlier date.
     In the case of termination by the Company of the Executive’s employment for
Cause, if the Executive has not previously expressly agreed in writing to the
termination, then within the 30-day period after the Executive’s receipt of the
Notice of Termination, the Executive may notify the Company that a dispute
exists concerning the termination, in which event the Date of Termination will
be the date set either by mutual written agreement of the parties or by the
judge or arbitrators in a proceeding as provided in Section 6(g) of the
Agreement. During the pendency of any such dispute, the Executive will continue
to make the Executive available to provide services to the Company and the
Company will continue to pay the Executive the Executive’s full compensation and
benefits in effect immediately prior to the date on which the Notice of
Termination is given (without regard to any changes to such compensation or
benefits that constitute Good Reason) and until the dispute is resolved in
accordance with Section 6(g) of the Agreement. The Executive will be entitled to
retain the full amount of any such compensation and benefits without regard to
the resolution of the dispute unless the judge or arbitrators decide(s) that the
Executive’s claim of a dispute was frivolous or advanced by the Executive in bad
faith.
     In all cases, the Executive’s Date of Termination must be consistent with
the Executive’s Termination of Employment.
     10. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific provision of ERISA includes a reference to
such provision as it may be amended from time to time and to any successor
provision.
     11. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act or to any rule or
regulation thereunder includes a reference to such provision as it may be
amended from time to time and to any successor provision.

A-4



--------------------------------------------------------------------------------



 



     12. “Good Reason” means:
     (a) a change in the Executive’s title(s), status, position(s), authority,
duties or responsibilities as an executive of the Company as in effect
immediately prior to the Change in Control which, in the Executive’s reasonable
judgment, is material and adverse (other than, if applicable, any such change
solely attributable to the fact that the Parent Corporation is no longer
publicly owned);
     (b) a reduction by the Company in the Executive’s Base Pay, or a material
adverse change in the form or timing of the payment thereof, as in effect
immediately prior to the Change in Control or as thereafter increased;
     (c) the failure by the Company to cover the Executive under Benefit Plans
that, in the aggregate, provide substantially similar benefits to the Executive
and/or the Executive’s family and dependents at a substantially similar total
cost to the Executive (e.g., premiums, deductibles, co-pays, out of pocket
maximums, required contributions and the like) relative to the benefits and
total costs under the Benefit Plans in which the Executive (and/or the
Executive’s family or dependents) were participating at any time during the
90-day period immediately preceding the Change in Control;
     (d) the Company requiring the Executive to be based at any office or
location that is more than thirty (30) miles further from the office or location
thereof immediately preceding a Change in Control, except for required travel on
the Company’s business, and then only to the extent substantially consistent
with the business travel obligations which the Executive undertook on behalf of
the Company during the 90-day period immediately preceding the Change in Control
(without regard to travel related to or in anticipation of the Change in
Control);
     (e) any refusal by the Company to continue to allow the Executive to attend
to matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, the Executive was not
expressly prohibited in writing by the Board from attending to or engaging in;
     (f) the failure by the Parent Corporation to obtain from any Successor the
assent to this Agreement contemplated by Section 6(a) of the Agreement;
     (g) any purported termination by the Company of the Executive’s employment
that is not properly effected pursuant to a Notice of Termination and pursuant
to any other requirements of this Agreement, and, for purposes of this
Agreement, no such purported termination will be effective; or
     (h) any termination by the Executive of the Executive’s employment for any
reason during the first full calendar month following the first anniversary date
of the Change in Control.

A-5



--------------------------------------------------------------------------------



 



The Executive shall give written notice to the Company of an event or change
constituting Good Reason and his or her intent to terminate employment with the
Company for Good Reason; provided, however, that the Executive may not give such
notice earlier than the ninetieth (90th) day following the date of the Change in
Control. If the Company remedies any event or change described in subsections
(a) through (e) within 30 days of such notice from the Executive, such event or
change shall not constitute Good Reason. The Executive’s continued employment
does not constitute consent to, or waiver of any rights arising in connection
with, any circumstances constituting Good Reason. The Executive’s termination of
employment for Good Reason as defined above will constitute Good Reason for all
purposes of the Agreement notwithstanding that the Executive may also thereby be
deemed to have retired under any applicable benefit plan, policy or practice of
the Company.
     13. “Notice of Termination” means a written notice given on or after the
date of a Change in Control (unless the Executive’s termination before the date
of the Change in Control was either a condition of the Change in Control or was
at the request or insistence of any Person related to the Change in Control in
which case the written notice may be given before the date of the Change in
Control) which indicates the specific termination provision in the Agreement
pursuant to which the notice is given. Any purported termination by the Company
or by the Executive on or after the date of a Change in Control (or before the
date of a Change in Control if the Executive’s termination was either a
condition of the Change in Control or was at the request or insistence of any
Person related to the Change in Control) must be communicated by written Notice
of Termination to be effective; provided, however, that the Executive’s failure
to provide Notice of Termination will not limit any of the Executive’s rights
under the Agreement except to the extent the Company demonstrates that it
suffered material actual damages by reason of such failure.
     14. “Other Arrangement” is any Benefit Plan or other plan, policy or
practice of the Company or any other agreement between the Executive and the
Company, other than this Agreement.
     15. “Person” means any individual, corporation, partnership, group,
association or other person, as such term is used in Section 13(d) or Section
14(d) of the Exchange Act, other than the Parent Corporation, any Affiliate or
any Benefit Plans sponsored by the Parent Corporation or an Affiliate.
     16. The Executive is a “Specified Employee” if on the date of his or her
Termination of Employment he or she is a “key employee” (defined below), and the
Company or any Affiliate has stock that is publicly traded on an established
securities market within the meaning of such term under Section 409A(a)(2)(B) of
the Code. For this purpose, Executive is a “key employee” during the 12-month
period beginning on the April 1 immediately following a calendar year, if he or
she was employed by the Company or any Affiliate and satisfied, at any time
during such preceding calendar year, the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations issued thereunder and disregarding Section 416(i)(5) of the
Code). The Executive will not be treated as a Specified Employee if he or she is
not required to be treated as a Specified Employee under Treasury Regulations
issued under Section 409A of the Code.

A-6



--------------------------------------------------------------------------------



 



     17. “Successor” means any Person that succeeds to, or has the practical
ability to control (either immediately or solely with the passage of time), the
Parent Corporation’s business directly, by merger, consolidation or other form
of business combination, or indirectly, by purchase of the Parent Corporation’s
outstanding securities ordinarily having the right to vote at the election of
directors or all or substantially all of its assets or otherwise.
     18. “Termination of Employment” means a termination of Executive’s
employment relationship with the Company and all Affiliates or such other change
in the Executive’s employment relationship with the Company and all Affiliates
that would be considered a “separation from service” under Section 409A of the
Code. The Executive’s employment relationship will be treated as remaining
intact while the Executive is on a military leave, a sick leave or other bona
fide leave of absence (pursuant to which there is a reasonable expectation that
the Executive will return to perform services for the Company or an Affiliate)
but only if the period of such leave does not exceed six (6) months, or if
longer, so long as the Executive retains a right to reemployment by the Company
or an Affiliate under applicable statute or by contract, provided, however,
where the Executive’s leave is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months and such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence may be substituted for such six (6) month period of
absence. In all cases, the Executive’s Termination of Employment must constitute
a “separation from service” under Section 409A of the Code and any “separation
from service” under Section 409A of the Code shall be treated as a Termination
of Employment.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE

I.   Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

  A.   “I,” “me,” “my” and “Employee” include both me,                     , and
anyone who has or obtains any legal rights or claims through me.     B.  
“Employer,” as used in this Release, shall at all times mean Synovis Life
Technologies, Inc, and its parent and any related corporations, subsidiaries,
affiliates, successors, predecessors, assigns, and present or former
shareholders, officers, directors, agents, employees, or attorneys, whether in
their individual or official capacities (collectively “Employer” or “Synovis”).
    C.   “Claims” mean any and all of the actual or potential claims of any kind
whatsoever I may have had, or currently may have, against Employer, regardless
of whether I now know about those claims, that are in any way related to my
employment with Employer or the termination of that employment. Such claims
include, but are not limited to, any claims for: invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation;
violation of the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act (“ADA”),
29 U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C.
§ 2601 et seq., the Employee Retirement Income Security Act of 1978 (“ERISA”),
as amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. §
206(d), the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01, et
seq., Minnesota Statutes § 181 et seq. or any other state human rights or fair
employment practices act, and any other federal, state, local or foreign
statute, law, rule, regulation, ordinance, or order. Such claims also include,
but are not limited to: claims for violation of any civil rights laws based on
protected class status; claims for assault, battery, defamation, intentional or
negligent infliction of emotional distress, breach of the covenant of good faith
and fair dealing, promissory estoppel, negligence, negligent hiring, retention
or supervision, retaliation, constructive discharge, violation of whistleblower
protection laws, unjust enrichment, violation of public policy, and all other
claims for unlawful employment practices, and all other common law or statutory
claims.

II.   Agreement to Release My Claims. Except as stated in Section IV of this
Release, I agree to release all my Claims. I may, but am not required to,
withdraw or dismiss, or attempt to withdraw or dismiss, any charges that I may
have pending against the Employer with the EEOC or other civil rights
enforcement agency. In exchange for my agreement to release my Claims, I am
receiving satisfactory consideration (severance) from Employer to which I am not
otherwise entitled by law or contract. The consideration I am receiving is a
full and fair payment for the release of all my Claims.

B-1



--------------------------------------------------------------------------------



 



III.   Older Workers Benefit Protection Act. I understand and have been advised
that the above release of My Claims is subject to the terms of the Older Workers
Benefit Protection Act (“OWBPA”). The OWBPA provides that an individual cannot
waive a right or claim under the Age Discrimination in Employment Act (“ADEA”)
unless the waiver is knowing and voluntary. I have been advised of this law, and
I agree that I am signing this Release voluntarily, and with full knowledge of
its consequences. I understand that the Employer is giving me twenty-one
(21) days from the date I received a copy of this Release to decide whether I
want to sign it. I acknowledge that I have been advised to use this time to
consult with an attorney about the effect of this Release. If I sign this
Release before the end of the twenty-one (21) day period it will be my personal,
voluntary decision to do so, and will be done with full knowledge of my legal
rights.   IV.   Exclusions from Release.

  A.   The term “Claims” does not include my rights, if any, to claim the
following: unemployment insurance benefits; workers compensation benefits;
claims for my vested post-termination benefits under any 401(k) or other
qualified or non-qualified retirement benefit plan or deferred compensation
plan; my rights to group medical or group dental insurance coverage pursuant to
section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”); my
rights to severance benefits under the Agreement to which this Release is
attached and any other rights I may have under Exhibit A thereto; my rights to
enforce the terms of this Release; or my rights to assert claims that are based
on events occurring after this Release is signed.     B.   Nothing in this
Release interferes with my right to file or maintain a charge with the Equal
Employment Opportunity Commission (“EEOC”) or other local civil rights
enforcement agency, or participate in any manner in an EEOC or other such agency
investigation or proceeding. I, however, understand that I am waiving my right
to recover individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC or other civil rights enforcement
agency, me, or any other party, arising from my termination of employment.    
C.   Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.     D.   I
agree that the Employer reserves any and all defenses which it has or might have
against any claims brought by me. This includes, but is not limited to, the
Employer’s right to seek available costs and attorneys’ fees as allowed by
applicable statutory law or contract, and, solely with respect to any Claims
waived by me under this Release, to have any monetary award granted to me, if
any, reduced by the amount of money that I received in consideration for this
Release.

B-2



--------------------------------------------------------------------------------



 



V.   Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA”), it
shall not become effective or enforceable until seven (7) days after I sign it.
I also have the right to revoke this Release insofar as it extends to potential
claims under the ADEA by written notice to Employer within seven (7) calendar
days following my signing this Release, and within fifteen (15) calendar days as
to waiver of claims under the Minnesota Human Rights Act. Any such revocation
must be in writing and hand-delivered to Employer or, if sent by mail,
postmarked within the applicable time period, sent by certified mail, return
receipt requested, and addressed as follows:

  A.   post-marked within the applicable seven (7) or fifteen (15) day
revocation period;     B.   properly addressed to:

Director of Human Resources
Synovis Life Technologies, Inc.
2575 University Ave. W.
St. Paul, MN 55114

  C.   sent by certified mail, return receipt requested.

I understand that the payment I am receiving for settling and releasing my
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to rescind or revoke this Release, I understand that I
am not entitled to the severance benefits set forth in the Agreement to which
this Release is attached. I further understand that if I rescind or revoke my
release of any Claim, I must immediately return to Employer any consideration
that I have received under the Agreement in consideration of this Release. Any
rescission or revocation of this Release will be effective as to all Claims and
not simply to any Claims under the ADEA or the Minnesota Human Rights Act.

VI.   I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have had the opportunity
to review this Release with my own attorney. In agreeing to sign this Release, I
have not relied on any statements or explanations made by Employer or their
attorneys. I understand and agree that this Release and the Agreement to which
it is attached contain all the agreements between Employer and me. We have no
other written or oral agreements.

                 
Dated:
               
 
               
 
          Print Name:    

B-3